Citation Nr: 0115350	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease, status post aortic valve replacement and 
angioplasty.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for residuals of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That RO denied the three claims of entitlement to 
service connection.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The record contains no evidence of an etiological 
relationship between active military duty and ischemic heart 
disease, status post aortic valve replacement and 
angioplasty, which was initially shown many years after 
service.

3.  The record does not contain a clear professional medical 
diagnosis of malaria or evidence of an etiological 
relationship between active military duty and malaria.

4.  The record does not contain a clear professional medical 
diagnosis of residuals of Agent Orange exposure or evidence 
of an etiological relationship between active military duty 
and residuals of Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Ischemic heart disease, status post aortic valve 
replacement and angioplasty, was not incurred during active 
duty, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Malaria was not incurred during active duty, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  Residuals of Agent Orange exposure were not incurred 
during active duty, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The evidence in this case includes numerous private treatment 
records dating back to the 1970's and the veteran's first 
aortic valve replacement.  The private records regard three 
aortic valve replacements and his treatment for heart 
disease.  The VA also afforded him an examination in August 
1999 in connection with the claims before the Board.  The 
examination report is a part of the record.  Neither he nor 
his wife have identified any further evidence that could be 
probative of the merits of the claim.  He was informed of the 
evidence that he needed to submit to substantiate the claim 
by a statement of the case issued in July 2000.  In light of 
these developments, the Board concludes that the notice-
assist provisions of the Act have been met.

Service connection:  Heart disease

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(2000).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).

A review of the veteran's service medical records revealed 
that heart disease was not first diagnosed during active 
military duty.  The veteran never received any treatment 
during active duty for heart disease.  Further, there were no 
findings made regarding heart disease on the veteran's June 
1968 separation examination.

Since his active military duty, the record shows that he 
developed heart disease.  As stated above, he has had three 
aortic valve replacements.  The first replacement occurred in 
April 1978, the second occurred in April 1989, and the third 
occurred in May 1999.  According to a May 1999 private 
treatment record, apparently made in connection with the 
third valve replacement, the veteran was "status post aortic 
valve replacement secondary to endocarditis in 1978."  None 
of the treatment records are probative that there is a link 
between heart disease and active duty.

At a VA examination in August 1999, the examiner indicated 
that the veteran's latest replacement was the result of 
"some acute bacterial endocarditis."  The examiner further 
noted that the aortic replacement in 1978 was due to an 
infection of the valve.  The examiner said that the veteran 
also had a single vessel disease noted on a catheter.  No 
opinion was offered that the valve infection was the result 
of any condition arising during active duty or that there was 
any connection with active duty.  As a result, the 
examination report does not therefore constitute probative 
weight in favor of the veteran's claim.

In fact, after reviewing all of the applicable medical 
evidence, the Board concludes that the preponderance of 
evidence is against the claim.  In this regard, the record 
does not reflect that there is an etiological relationship 
between the veteran's active military duty and his current 
heart disease.  There is no professional medical opinion of 
record connecting the veteran's heart disease to active duty.  
Rather, there is one opinion that his status post aortic 
valve replacement is secondary to endocarditis.  The record 
contains no medical opinion that endocarditis was caused by 
any condition arising during active duty or during a 
subsequent presumptive period.  The Board is basing a denial 
of the claim on the lack of etiological evidence linking the 
three valve replacements or heart disease with active duty.  
Although the veteran and his wife have indicated their belief 
that there is such a connection, there is no evidence that 
either of them have the requisite medical education, 
training, or knowledge to qualify them to render a 
professional opinion on the etiology of a disease.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In other words, they 
cannot themselves supply the requisite medical evidence in 
the absence of a professional opinion linking heart disease 
to active duty.  

Although they have also indicated that they believe there is 
a connection between heart disease and malaria incurred 
during active duty, there is no evidence that the veteran had 
malaria while serving in the military or that malaria had any 
connection with weakening the aortic valve.  The records in 
connection with the first aortic valve replacement were 
reviewed for any probative evidence in favor of the claim, 
but there was no such evidence.  The veteran and his wife 
raised a concern that those documents were not reviewed by 
the adjudicating personnel at VA, but these documents have, 
in fact, been reviewed.  Further, the Board is cognizant of 
the concern that exposure to Agent Orange during active duty 
in Vietnam caused the valve to be weakened.  Nevertheless, 
there is no medical evidence that exposure to Agent Orange 
had any connection with the development of a bacteria that 
weakened the aortic valve or caused endocarditis.

In summary, there is no medical evidence providing a link 
between the veteran's service in the Republic of Vietnam and 
heart disease arising after active military duty.  In the 
absence of such evidence, and in light of the VA examination 
report from August 1999, the claim must be denied.


Service connection:  Malaria

The veteran and his wife have indicated that he took a 
malaria prevention medication in April 1968.  She said that 
this was evidence that he had malaria during military duty in 
Vietnam.  The Board has reviewed the service medical records, 
and they reveal that the veteran was administered an 
antimalarial prophylaxis in April 1968.

Those records, however, are silent as to any diagnosis or 
treatment for malaria during active duty.  Likewise, his 
separation examination report did not reveal any findings 
regarding malaria, and there is no evidence he had malaria 
during one year after his separation from service.  In fact, 
there has been no professional diagnosis of malaria since 
separation from active duty.

At the August 1999 VA examination, the examiner reported that 
there was no evidence of an end organ damage from malaria.  
The veteran told the examiner that he had suffered from a 
febrile illness during active duty.  While the veteran's 
service medical records do not reflect any evidence that he 
underwent treatment for a febrile illness, his statements are 
considered credible by the Board.  Nevertheless, there is no 
evidence that he underwent treatment for malaria during 
active duty.  The examiner recorded that the veteran reported 
a history of malaria.

The Board notes that the antimalarial prophylaxis 
administered in April 1968 does not constitute evidence that 
the veteran had malaria during active duty.  According to 
DORLAND'S Illustrated Medical Dictionary, 801 (26th ed., 
1981), a prophylaxis is meant for "the prevention of 
disease; preventive treatment".  The administration of an 
antimalarial prophylaxis is not evidence that the veteran, in 
fact, had contracted malaria.  He was administered the 
prophylaxis shortly prior to his separation from active 
military duty.  Although he was given the malaria medication 
as a preventative measure, there is no evidence that he had 
malaria during active duty.  In this veteran's case, the 
service medical records do not show any evidence that he ever 
had malaria.  He was not treated for malaria during military 
service in spite of the administration of the antimalarial 
prophylaxis.  Significantly, his separation examination does 
not reflect that he had malaria during active duty.

The veteran's report of having a febrile illness to the VA 
examiner in August 1999 is not evidence that he actually had 
malaria during active duty.  He is not qualified to make such 
a medical judgment.  Further, the examiner was recording the 
history as provided by the veteran in the examination report, 
rather than offering a medical opinion that the veteran 
contracted malaria in service.  Although the veteran is 
competent to provide a history of his symptoms, he cannot 
provide a medical diagnosis of malaria, which is not recorded 
in his service medical records.  The veteran's report is not 
a professional medical diagnosis that he had malaria during 
service.

Thus, the record does not contain a clear medical diagnosis 
that the veteran currently has malaria, or that he ever had 
malaria, and the examiner in August 1999 did not provide such 
a diagnosis.  Further, the record does not contain medical 
evidence of an etiologic relationship between any possible 
residuals of malaria and active duty.  In light of both of 
these factors, the claim must be denied.  The Board is 
cognizant of the veteran and his wife's belief that malaria 
caused his heart disease.  There is no credible medical 
evidence however to support this conclusion.

Service connection:  Residuals of Agent Orange exposure

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  These regulations also provide, in 
pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).

However, while the evidence shows that the veteran currently 
has a heart disorder, this condition is not a disability for 
which the presumption provisions apply.  38 C.F.R. § 3.309.  
The applicable regulations simply do not provide for heart 
disease as a condition for which the Agent Orange presumption 
applies.  In light of the inapplicability of those 
provisions, the veteran must offer competent medical evidence 
of a connection between active military duty and the claimed 
residuals of Agent Orange exposure, to include heart disease.  
In this respect, the record does not contain any such 
evidence.  There is no clinical evidence or medical opinion 
that would establish a link between his current heart disease 
and exposure to Agent Orange.  The August 1999 VA examination 
report does not provide any probative weight in favor of this 
claim.  Again, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of the heart 
disease have no significant probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, there is currently no medical evidence of record 
showing that there is any connection between the veteran's 
heart disorder and his military service in the Republic of 
Vietnam.  With respect to the heart disorder, the service 
medical records are silent for that condition, and the 
veteran does not contend that he had the disability in 
service.  The evidence, including the VA examination in 
August 1999, does not show that there is a nexus between the 
claimed condition and active duty.  Because service 
connection requires that there be evidence of a nexus between 
the in-service injury or disease and the current disability 
(medical evidence), the appeal must be denied.  Caluza v. 
Brown, 7 Vet. App. 498.



ORDER

Entitlement to service connection for ischemic heart disease, 
status post aortic valve replacement and angioplasty is 
denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for residuals of Agent 
Orange exposure is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

